L»)

.;>

\OOO\}O'\U!

l\)
l\)

l\.)
w

Case 2:19-cv-OO483-.JLR Document 1-9 Filed 04/02/19 Page 1 of 3

Hon. 'TMS L~ \Qv\o¢~(+

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
MON, LLC IN ADMIRALTY AND AT LAW
C q' 0 435 D'Lk

Plaimiff, N°' l

v.
ORDER APPOINTING

M/V BLUE GOOSE, HIN CCBMH053097374, SUBSTlTUTE CUSTODIAN
her engines, tackle, furniture, equipment, ('PR-@P@S-E-B)
appurtenance, gear, etc. in rem, and PATRICK
FIKE, in personam

Defendants.

 

 

 

 

The court having reviewed the records and files herein_, including the Motion for Appointment
U>k&. k \'1) m+. n \-3)
Of Substitute CuStOdianAand the Af'f`xdavit of Buck Wayne Fowler, JrA, in support thereof7

IT IS NOW HEREBY ORDERED:
l. That the M/V BLUE GOOSE, `HIN CCBMH0503097374 (the ”Vessel"'), her engines,
tackle, fumiture, equipment, appurtenances, gear, etc., shall be arrested by the US Marshal;

That the vessel Will be arrested at 1264 Westlake Avenue N., Seattle, Washington 98109 at a

ORDER APPO!`NT`!NG SUBSTITUTE CUSTODIAN - l
Law OIiices Ot`
ROBERT A. GREEN, INC., P.S.
PO BOX 40`179
Be|levue. WA 98015
(206) 713-7930 Phone
Email:Robcrt@;rgreenlaw.com

 

 

 

l`~)

L»)

 

 

Case 2:19-cv-00483-.JLR Document 1-9 Filed 04/02/19 Page 2 of 3

private moorage facility commonly known as Marina Mart, and the Substitute Custodian, Marine
Lenders Services, LLC, is authorized to secure the vessel at its current location for safekeeping While
it is in its custody;

2. rl`hat the fees and expenses to be charged by the Substitute Custodian and for moorage
will be less than the cost of leaving the property in the custody of the l\/larshal;

3. That the proposed Substitute Custodian has no interest in the outcome of the action in
which the vessel Will be under arrest;

4. That the vessel Will not be moved_._ except as deemed necessary by the Substitute
Custodian, and that no person, vvith the exception ol` agents or representatives of the Substitute
Custodian or surveyors, potential buyers and other persons approved by the Substitute Custodian, will
be allowed on board the vessel, except as necessary to transfer the vessel to the facilities of the
Substitute Custodian for safekeeping and except as necessary to safely keep and protect the vessel,
unless otherwise expressly ordered by the Court;

5 . That the moving party has obtained the insurance coverage required by these rules;

6. That the moving party agrees to release the United Statcs and the Marshal from any
and all liability and responsibility arising out of the care and custody of the vessel, from the time thc
l\/larshal transfers possession of the vessel to the Substitute Custodian until the vessel is released or
sold, and agrees to hold harmless and indemnify the Unitcd States and the l\/Iarshal from any and all
claims whatsoever arising out of the Substitute Custodian’s possession and safekeeping;

7. "l`hat the proposed Substitute Custodian accepts appointment as Substitute Custodian

and possession of the vessel and Will safely keep the vessel for the duration of the appointment as

ORDER APPOlNTING SUBSTITUTE CUSTODlAN - 2
Law Oft`\ces ()l`
ROBERT A. CREEN, INC., P.S.
PO B()X 40179
Bcllevue. WA 98015
(206) 713-7930 Phone
Email:Robert@rgreenlaw.com

 

 

 

 

 

l\)

bJ

!\) I\) l ~) l\.)
Ul ~¥>» L)J ['\.)

l\)
O`\

 

Case 2:19-cv-OO483-JLR Document 1-9 Filed 04/02/19 Page 3 of 3

til ‘Wu`b dch an o
` \amt\‘({.`§ avau,\ §e,tv(_, atij op w

. . '\;\'.$ arm owmo nat 1> ` _ ` b m f +h

Suwv\bs:ir ot: mcustez;:;i. '\|n¢ COW*' biggers tva Clefk +v denver three cer+.(qat comes 0\£ 'U/u de +° '“~U

0 .

umw stores MM‘>W~
DATED this \Oll_,\ day of 556qu 2019

<bseM l

UNlTED STAT S DISTRICT COURT JUDGE
301“\¢5 l_ Roloa l"

UNITED

  
  

DATE:

Presented by:

LAW OFFICES OF ROBERT A. GREEN, INC., P.S.
s/Robert A. Green, WSBA #12659

Attorney for Plaintiff

PO BOX 40179

Bellevue, WA 980l5

(206) 7l3-7930 Phone

Email:Robert@rgreenlavv.com

ORDER APPOlN"l`lNG SU`BSTITU>I`E CUSTUDlAN » 3
l,aw Ot`t`ices ()f
ROBERT A. GREEN, INC., P.S.
PO BOX 401'7‘)
Bcllevue, WA 98015
(2()6) 713-7930 Phone
Email:Robert@rgreenlaw.com

 

 

 

 

